___________

                                    No. 96-1653
                                    ___________

In Re: Estate of Donald D.               *
Clark,                                   *
____________________                     *
                                         *
Janet Clark,                             *
                                         *   Appeal from the United States
              Appellant,                 *   District Court for the
                                         *   District of South Dakota.
     v.                                  *
                                         *           [UNPUBLISHED]
Larry Dean Nelson; United States *
of America,                              *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     March 29, 1996

                           Filed:   April 3, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.


     Janet Clark appeals from the district court's1 order remanding the
case to state court for lack of subject matter jurisdiction after Clark's
second attempt at removal, pursuant to 28 U.S.C. §§ 1443 and 1446(a).         We
have jurisdiction to review the district court's determination that removal
was not proper under section 1443.      See 28 U.S.C. § 1447(d).     We conclude
that the district court correctly determined that it lacked subject matter
jurisdiction and, accordingly, affirm the judgment of the district court.
See 8th Cir. R. 47A(a).




      1
       The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -2-